Citation Nr: 0633588	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  02-15 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for a left knee disability.

2.  Entitlement to an initial disability rating in excess of 
10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1977 to August 
1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The veteran's appeal was most recently before the Board in 
October 2005, at which time the Board remanded the case for 
further action by the originating agency.  The case has been 
returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The veteran's left knee disability is currently 
manifested by limitation of motion, but flexion is not 
limited to less than 60 degrees and extension is not limited 
to less than 5 degrees.

2.  The veteran's right knee disability is currently 
manifested by limitation of motion, but flexion is not 
limited to less than 60 degrees and extension is not limited 
to less than 5 degrees.

3.  There is no locking, subluxation or lateral instability 
of either knee.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
left knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5258, 5260, 5261 (2006).

2.  The criteria for a rating in excess of 10 percent for a 
right knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5258, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking a higher initial rating for his 
service-connected left and right knee disabilities.  The 
Board will initially discuss certain preliminary matters, and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

In the present case, the veteran was provided with the notice 
required by the VCAA, by letter mailed in April 2002, 
subsequent to the initial adjudication of the claims.  
Although this letter did not specifically inform the veteran 
that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should submit such evidence or provide 
the originating agency with the information and any 
authorization necessary for the originating agency to obtain 
the evidence on his behalf.  Therefore, the Board believes 
that he was on notice of the fact that he should submit any 
pertinent evidence in his possession.  The Board also notes 
that, even though the letter requested a response within 60 
days, it also expressly notified the veteran that he had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for an 
increased rating, the Board finds that there is no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that an 
increased rating is not warranted for either disability.  
Consequently, no effective date for an increased rating will 
be assigned, so the failure to provide notice with respect to 
this element of the claims was no more than harmless error.

The Board also notes that all service medical records and 
pertinent VA medical records have been obtained.  In 
addition, the veteran has been afforded an appropriate VA 
examination.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, which could be obtained to substantiate either 
claim.  The Board is also unaware of any such outstanding 
evidence.  Therefore, the Board is also satisfied that the 
originating agency has complied with the duty to assist 
requirements of the VCAA and the implementing regulation.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims.  There is no indication in the record or reason to 
believe that any ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to either disability.  

In February 2000, the veteran was afforded a VA orthopedic 
examination.  Initially, the examiner noted that X-rays of 
both knees taken at the VA Medical Center in Philadelphia in 
September 1999 were interpreted as showing moderate 
degenerative changes with associated osteochondromatosis, 
worse on the left than the right.  On examination, the 
veteran's gait was normal although a little slow and both 
knees demonstrated full range of motion with extension to 0 
degrees and flexion to 120 degrees.  The veteran was capable 
of repetition of range of motion if he did so slowly.  The 
examiner also noted that the veteran's knees were not swollen 
but they were knobby looking.  The veteran reported that 
prolonged standing was painful and squatting and kneeling 
were impossible.  The veteran also reported that at that 
time, he was managing his job as a cook by reducing his 
working hours and by enlisting the help of co-workers who 
would do tasks that were difficult for him due to his 
bilateral knee condition.  

In May 2001, the veteran was afforded another VA orthopedic 
examination.  According to the examiner, on examination, the 
veteran's knees looked normal, they demonstrated extension to 
0 degrees and flexion to 120 degrees, and both knees 
demonstrated no laxity.  The examiner also noted that the 
veteran was able to do repetitions of knee motion very slowly 
but after a few repetitions, flexion decreased to 90 degrees.

In the January 2002 RO decision on appeal, service connection 
for osteochondritis dissecans of the left and right knees was 
awarded in January 2002.  A 10 percent rating was assigned 
for each knee, effective August 16, 1999.

In February 2002, the veteran filed a notice of disagreement 
with the January 2002 decision, contending that he should 
have been given higher disability ratings, and in April 2003, 
he was afforded another VA orthopedic examination to 
determine the severity of his service-connected knee 
disabilities.  At that time, both knees demonstrated range of 
motion from 5 degrees to 95 degrees with no instability of 
either knee joint.  The veteran reported that he was only 
able to walk about two blocks at a time due to his knee 
disabilities and the examiner noted that the veteran was 
using a knee brace on his right knee.

In August 2003, the veteran underwent right arthroscopic knee 
surgery and following his surgery, he filed a claim for 
temporary total disability due to convalescence.  In a 
February 2004 rating decision, the veteran was awarded a 
temporary total rating based on his August 2003 arthroscopic 
knee surgery.  Such rating was effective from August 14, 
2003, through September 2003.

Pursuant to the Board's Remand of December 2004, the veteran 
was afforded another VA examination in May 2005.  The 
examiner noted that the veteran had worked as a cook in the 
past and had to stop because he was unable to stand for 
prolonged periods of time due to the pain in his knees.  The 
report also indicates that the veteran was employed as a 
handyman for approximately ten years but he ended this 
employment in 2001 due to continuous bilateral knee pain.  
The veteran reported that he was having pain in his knees 
with weakness and swelling, especially in the morning, right 
greater than left; that he was not able to play sports or 
climb; and that he was unable to stand for long periods of 
time or walk for more than a half hour period.  He also 
indicated that the pain in his knees was worse in cold damp 
weather and when climbing and he relieves the pain by using 
braces on both knees, resting and using Motrin.  The veteran 
also reported that he had surgery in August 2003 to have a 
mass removed from his right knee and that since the surgery, 
he no longer had a locking sensation in his right knee.  
Finally, the veteran indicated that he had not used a cane or 
crutch since the August 2003 surgery.  

The examiner noted that the veteran walked with an antalgic 
gait and very slowly because of bilateral knee pain.  
Physical examination of the knees revealed "bilateral 
flexion to extension, 130 degrees," and the examiner noted 
that with repetitive use, range of motion was not 
additionally limited by pain, fatigue, weakness or lack of 
endurance.  The examiner also reported that there were no 
crepitus, no swelling and no erythema of the knees at the 
time of the examination.  Furthermore, the examiner's report 
indicates that on examination, there was no evidence of 
muscle atrophy of the lower extremities, there was a negative 
drawer sign and a negative McMurray's sign.  

The Board remanded the case again in October 2005 and 
pursuant to the remand, the veteran was afforded his most 
recent VA examination in March 2006.  On examination, the 
veteran's gait was normal and both knees looked normal and 
demonstrated no laxity.  Both knees demonstrated extension to 
0 degrees and flexion to 80 degrees.  The veteran was capable 
of slow repetitive motion and on repetitive motion, range of 
motion was not additionally limited by pain, fatigue, 
weakness or lack of endurance.  The veteran did not report 
any flare-ups.  The veteran reported that he can no longer 
run or jog and ordinary walking is limited after 3 to 4 
blocks.  He also reported that he experiences infrequent 
buckling but no locking and he wears a right knee brace.  The 
veteran also reported that he can no longer work as a cook 
because of the requirements of prolonged standing, which 
causes him pain in both knees.  According to the veteran, he 
is enrolled in a VA vocational rehabilitation program in 
which he was turned down for training as a restaurant manager 
due to the fact that he is not able to stand for prolonged 
periods of time due to his knee disabilities.  However, the 
veteran also reported that he is currently in training for a 
more sedentary occupation.

The March 2006 VA examiner's final diagnosis was 
osteochondritis dissecans of both knees which has evolved 
into degenerative osteoarthritis of the knees.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When, however, the limitation of motion of the specific 
joint(s) involved is noncompensable under the appropriate 
diagnostic code(s), a 10 percent rating is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees, or a 30 
percent evaluation if flexion is limited 15 degrees. 38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 
degrees, or a 50 percent evaluation if extension is limited 
to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are 
for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint. 38 C.F.R. § 4.59.

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Removal of the semilunar cartilage, if symptomatic, will be 
rated 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2006).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of he leg) may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2006); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990). To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran is seeking higher initial ratings for his 
service-connected left and right knee disabilities which are 
currently rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2006).  

The veteran contends that the symptomatology associated with 
his left and right knee disabilities is more severe than is 
contemplated by the currently assigned ratings because he is 
not able to work in the vocation he is skilled in which 
requires prolonged standing due to the pain in his knees.

None of the medical evidence shows that locking of either 
knee has ever been found.  In addition, the medical evidence 
uniformly shows that there is no instability or subluxation 
of either knee.  Although limitation of extension of each 
knee to 5 degrees was noted on the April 2003 VA examination, 
this amount of limitation of extension is considered 
noncompensably disabling under Diagnostic Code 5261.  
Moreover, all of the other examination reports show that 
extension was found to be full.  The greatest degree of 
limitation of flexion is shown by the report of the March 
2006 VA examination, which accounts for the additional 
functional impairment due to the disability factors 
identified by the DeLuca Court, and it shows that flexion was 
only limited to 80 degrees.  Limitation of flexion to 80 
degrees is considered noncompensably disabling under 
Diagnostic Code 5260.  

Accordingly, the Board concludes that each knee disability is 
properly assigned one 10 percent evaluation based on X-ray 
evidence of arthritis with noncompensable limitation of 
motion of the knee. 

The Board has also considered whether there is any other 
diagnostic code upon which a higher or separate evaluation 
would be warranted but has found none.  In particular, the 
Board notes that a separate 10 percent evaluation is not 
warranted under Diagnostic Code 5259 because the 
symptomatology justifying a 10 percent rating under that 
Diagnostic Code is not separate and distinct from that 
contemplated by the assigned evaluation of 10 percent.

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2006).  The record reflects that the veteran has 
not required frequent hospitalization for either knee 
disability and that the manifestations of each disability are 
not in excess of those contemplated by the schedular 
criteria.  In sum, there is no indication in the record that 
the average industrial impairment from either disability 
would be in excess of that contemplated by the assigned 
evaluation.  Therefore, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.


ORDER

Entitlement to a higher initial rating for a left knee 
disability is denied.

Entitlement to a higher initial rating for a right knee 
disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


